DETAILED ACTION
Response to Amendment
This action is in response to the amendment after non-final filed 30 September 2022.  Claims 1-4, 6, 7, 12-15, 17, 18, 20, 22-24, and 27-37, wherein claims 28-37 are new.

Response to Arguments
Applicant’s arguments and amendments filed with respect to the rejection(s) of claim(s) 1-4, 7-15, 18-22, and under 35 U.S.C. 103 as being unpatentable over Kolen (US Publication no. 2008/0262381) in view of Patil (US Publication no. 2018/0035082) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Glazer et al. (US Publication no. 2019/0150798) in view of Kolen (US Publication no. 2008/0262381 – previously cited).  Rejections follow.


Claim Objections
Claim 27 is objected to because of the following informalities:  the claim depends on cancelled claim 26.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7, 12-15, 18, 22, and 28-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glazer et al. (US Publication no. 2019/0150798) in view of Kolen (US Publication no. 2008/0262381 – previously cited).
	In regard to claims 1 and 13, Glazer et al. describe a system for respiration monitoring of an infant comprising infant motion data from camera capturing a video stream on an infant (para 28 and 32-38); filtering non-breathing related motion to obtain a periodic motion characteristic of respiration (para 46), monitors for breathing/respiration abnormalities of the infant by performing comparative analysis of the motion characteristic of respiration acquired and a predefined normal range (i.e., the acquired motion signal is decomposed into frequency band with highest amplitude wherein the amplitude is compared with a preset threshold to detect breathing/respiration abnormalities, para 16, 28, and 47).  As it is known, and taught by Glazer et al., that infants normally stop breathing for short periods, the comparative analysis of Glazer et al. determines if the stoppage of breathing is normal or abnormal (such as when an amplitude remains below threshold for a period of time (e.g., longer than 20 sec) and does not detect sufficient amplitude over a period longer than the threshold, para 47 and 48); should the stoppage be determined to be abnormal (based on the description above) a corrective action is taken (e.g., a notification to a client device (i.e., a communication facility) to take more drastic action and/or triggering a visible or audible alarm (para 47).
	Glazer et al. is considered to substantially describe the invention as claimed including using comparative analysis to determine normal or abnormal stoppages/interruptions in infant breathing/respiration.  However, Glazer et al. performs this analysis against a predefined threshold of normal range and does not provide any further teaching into what comprises the predefined normal range particularly that the range is obtained from breathing patterns specific to the infant.  Kolen, as previously relied on, describes a similar system and method for collecting motion data of an infant in order to determine normal/abnormal breathing stoppages.  Kolen teaches that determination of normal/abnormal breathing stoppages by comparative analysis.  To perform the comparative analysis, Kolen obtains data in a learning mode to “learn” the normal breathing profile of the infant and establishes normal breathing parameters while the infant is known to be in a normal breathing state (para 19).  The information obtained in the learning mode is considered to comprise the claimed breathing patterns specific to the infant.  Kolen further teaches that the learned parameters are stored and used to compare against a current breathing pattern to alert a local caregiver to the fact that the infant possibly need attention (para 19).  Kolen is not clear as to whether these patterns obtained during the learning mode are updated, however it is considered that only routine skill in the art is required to adapt the learning mode to recurrently learn breathing patterns and provide updated patterns over time as the infant matures.
	The teachings of Kolen are considered to explicitly describe obtaining breathing patterns specific to the infant during a learning mode, such infant specific patterns are considered to comprise a suitable alternative to the predefined normal range used in Glazer et al. in order to determine breathing/respiration abnormalities.  Therefore it is considered to have been obvious to one of ordinary skill in the art at the time of the invention since Kolen explicitly teaches that infant specific data is a suitable alternative equivalent for use in comparative analysis, and customized data would provide the benefit of enhanced accuracy is breathing discrepancies and false alarms which would ameliorate anxiety of a parent.
	In regard to claims 2, 3, 14, and 15, both Glazer et al. and Kolen teach that infant motion data is collected by a sensing device.  In Glazer et al. the sensing device is a camera with image sensor and infrared illumination source capable of obtaining a video stream (para 28, 33, and 34).  In Kolen, the sensing device is a motion sensor such as an accelerometer (para 4, 5, 15-17, and 21).
	In regard to claims 7 and 18, both Glazer et al. and Kolen obtain motion data or relative movement of an area of a chest or stomach of an infant.  Glazer et al. monitors the expansion and contraction of an infant’s thorax during respiration (para 25 and 35).  In Kolen, the sensing device may be placed on the stomach or chest area of the infant (para 16).
	In regard to claims 12 and 22, in Glazer et al. should the stoppage be determined to be abnormal (based on the description above) a corrective action is taken (e.g., a notification to a client device (i.e., a communication facility) to take more drastic action and/or triggering a visible or audible alarm (para 47).
	In regard to claims 28 and 33, the motion data collected by Glazer et al. is analyzed in frequency bands (para 47-48).  This is suggestive that the obtained data is analyzed in a frequency domain.  Additionally, Kolen teaches that the acquired data is decomposed into frequency domains using an FFT for analysis (para 21 and 22).  The frequency domain data is used for analysis and is considered to pertain to both currently measured breathing signals and the signals obtained in the learning mode. 
	In regard to claims 29 and 34, Kolen is not clear as to whether these patterns obtained during the learning mode are updated, however it is considered that only routine skill in the art is required to adapt the learning mode to recurrently learn breathing patterns and provide updated patterns over time as the infant matures.  Additionally, frequency and amplitude are considered to comprise conventional and routine parameters for assessing motion based respiration signals.
	In regard to claims 30 and 35, Glazer et al. discusses that infant breathing and respiration parameters vary in frequency and amplitude over time, and it uses these parameters for the comparative analysis.  It is considered that infant specific parameters vary in these parameters the same way, particularly because Glazer et al. teaches that infants can have irregular breathing (i.e., frequent stops, para 47).  Additionally, it is considered that as an infant matures the breathing patterns change and present additionally variability in amplitude and frequency.  Therefore the limitations are considered to be obvious to one of ordinary skill.
	In regard to claims 31 and 36, Kolen obtains data in a learning mode to “learn” the normal breathing profile of the infant and establishes normal breathing parameters while the infant is known to be in a normal breathing state (para 19).  The information obtained in the learning mode is considered to comprise the claimed breathing patterns specific to the infant and include information related to the natural variation in breathing over time.  Kolen further teaches that the learned parameters are stored and used to compare against a current breathing pattern to alert a local caregiver to the fact that the infant possibly need attention (para 19).  Kolen is not clear as to whether these patterns obtained during the learning mode are updated, however it is considered that only routine skill in the art is required to adapt the learning mode to recurrently learn breathing patterns and provide updated patterns over time as the infant matures.
	In regard to claims 32 and 37, Glazer et al. suggests the use of thresholds and predetermined normal ranges.  Failure to satisfy a threshold condition is considered to comprise a trigger, and the failure to meet a threshold would indicate a deviation in normal breathing/respiration (para 47).  A notification or alarm is sent in this event.

Claim(s) 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glazer et al. (US Publication no. 2019/0150798) in view of Kolen (US Publication no. 2008/0262381 – previously cited), further in view of Varaklis et al. (US Publication no. 2014/0153794 – previously cited).
In regard to claims 6 and 17, Glazer et al. in view of Kolen are considered to substantially suggest the invention as claimed, however do not teach that the resolution of the motion data is at least 1 mm.   Though Glazer et al. teaches that the resolution and sensitivity is optimized for various conditions such as night time (para 33). Varaklis et al. describes a motion monitoring system to assess patient motion as a diagnostic, predictive, or therapeutic tool.  The motion monitoring system of Varaklis et al. uses cameras or other image capturing device (similar to Glazer et al.) and may combine with data obtained from accelerometers (para 63 and 93).  The resolution of the motion monitoring can detect displacement or motion range in the range of 0.5 to 5 mm, or 1-4 mm, 2-3 mm, and in one aspect 1-2 mm (para 32).  The disclosed ranges of resolution are considered to encompass at least 1 mm, and therefore anticipate the parameter claimed.  Resolution at these ranges is pertinent to infant breathing monitoring using motion sensing means, since infant respiration is considered to be slight and shallow requiring precise resolution to detect.  Therefore modification of Glazer et al. and Kolen to have a motion sensing resolution of at least 1 mm is considered to have been obvious to one of ordinary skill in the art at the time of the invention since the nature of infant respiratory motion requires precise detection in order to obtain accurate measurements.

Claim(s) 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glazer et al. (US Publication no. 2019/0150798) in view of Kolen (US Publication no. 2008/0262381 – previously cited), further in view of Spolin et al. (US Publication no. 2015/0094544 – previously cited).
In regard to claim 23, Glazer et al. in view of Kolen is considered to substantially suggest the invention as claimed, however do not teach that the alert/output signal is sent to a hospital monitoring system.  Spolin et al. describes an infant monitoring system that is enabled to be placed in communication with an external computing system.  In this manner, a parent of the infant may allow for infant monitoring parameters such as infant vital signs to be sent to a variety of remote devices, wherein vitals may be sent to a smarphone belonging to a parent or spouse, grandparent, daycare facility, doctor’s smartphone, or base station in a hospital (para 103).  This type of communication and access is considered beneficial to enable remote monitoring by a caregiver.  Therefore the modification of Glazer et al. in view of Kolen to enable long range communication to a variety of remote devices including a hospital is considered to have been obvious to one of ordinary skill in the art at the time of the invention since it is demonstrated by Spolin et al. and provides the benefit of remote monitoring by a caregiver.
In regard to claim 24, Glazer et al. in view of Kolen is considered to substantially suggest the invention as claimed, however do not teach determining whether the infant is coughing or suffering croup.  In the infant monitor of Spolin et al., accelerometers and motion sensors are employed to obtain motion signals from which information on breathing and coughing, as well as sneezing, crying, writhing, rolling, and/or crawling may be determined (para 31).  Therefore the modification of Glazer et al. in view of Kolen to detect infant coughing from the motion signal is considered to have been obvious to one of ordinary skill in the art at the time of the invention since Spolin et al. demonstrate that it was known that coughing information may be determined from signals obtained in Glazer et al. in view of Kolen.  Such information is useful in tracking changes in the state of an infant and alerting parents or a caregiver to potential hazards.
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glazer et al. (US Publication no. 2019/0150798) in view of Kolen (US Publication no. 2008/0262381 – previously cited), further in view of Lange et al. (US Publication no. 2008/0114260 – previously cited).
	In regard to claim 27, Glazer et al. in view of Kolen is considered to substantially suggest the invention as claimed, however neither teaches detecting vibration data as part of the motion data.  Lange et al. describes a system and method for predicting onset of clinical episode based on coughing.  The techniques described therein include sensing breathing of a subject, determining a breathing pattern of the subject, comparing the breathing pattern to a baseline pattern, and predicting onset of the episode (abstract).  In some applications of Lange et al., sensing breathing of a subject includes sensing mechanical vibrations which may be caused by wheezing or coughing and help predict onset of such an episode (para 40).  Vibration used in this manner would be beneficial in a system that determines if the infant is suffering from a cough or croup as in present claims 24.  Therefore modification of Glazer et al. and Kolen to sense a vibration characteristic is considered to have been obvious to one of ordinary skill in the art at the time of the invention to provide an alert that an infants breathing pattern may be disrupted by a cough.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        9 December 2022